Name: Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R2997Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production Official Journal L 284 , 07/10/1987 P. 0019 - 0020*****COUNCIL REGULATION (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3800/85 (2), and in particular Article 12 (7) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income; whereas the amount of this aid is fixed per hectare and differs according to varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and trends in costs; Whereas an examination of the results of the 1986 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community; Whereas, pursuant to Articles 105 and 299 of the Act of Accession of Spain and Portugal, aid for hops cultivated in Spain and Portugal is granted as from the 1986 harvest; Whereas the Community market in bitter varieties of hops is in disequilibrium because it is not these varieties that are in demand; whereas in certain regions production consists mainly of bitter varieties and is declining: whereas measures aimed at changing the production structures in these regions through conversion to more sought-after varieties should therefore be adopted; whereas the granting of aid to enable producers to carry out varietal conversion work seems an appropriate measure; whereas the aid should be granted to recognized producer groups in the regions concerned whose members undertake to carry out the measures in question; whereas these measures should be laid down for a specified period; whereas, for the sake of impartiality and so that the intended measure will be effective, the maximum expansion of the area which in each Member State concerned, must be converted, should be laid down; whereas, in order to achieve the desired results, it should be laid down that there may not be any expansion of the areas under hops cultivated by producer groups eligible under the intended measures; Whereas Member States should be allowed to make a limited financial contribution to varietal conversion plans, HAS ADOPTED THIS REGULATION: Article 1 1. For the 1986 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex. 2. The amount of the aid shall be as set out in the Annex. Article 2 1. A special aid of 2 500 ECU per hectare shall be granted for areas under, essentially, bitter hop varieties, on terms to be set by the procedure indicated in paragraph 6, to producer groups recognized under Regulation (EEC) No 1696/71 the members of which undertake to implement before 31 December 1990 a plan for conversion to aromatic or super-alpha type varieties. This special aid shall be given for a total area of no more than 800 hectares in each Member State concerned. 2. The Member State concerned may make a financial contribution to the conversion plan referred to in paragraph 1. However, the aid granted by the Member State, plus the special aid indicated in paragraph 1, may not exceed 50 % of the actual cost of the conversion plan. This percentage may reach 75 % of the costs in the less-favoured areas of the Community within the meaning of Directive 75/268/EEC (4), as last amended by Regulation (EEC) No 797/85 (5). 3. Member States shall notify the Commission of the legislative, regulatory and administrative provisions that they intend to adopt in order to apply this Regulation. 4. Producer groups shall receive the special aid on condition that, during the period 1988 to 1990, the area under hops cultivated by them does not exceed the area cultivated in 1986. 5. Plans for conversion must be incorporated in programmes. The programmes shall be transmitted by the Member States concerned to the Commission. Programmes shall be approved by the procedure referred to in paragraph 6 on the basis of the economic value of the planned conversion. 6. Rules for the application of this Article shall be adopted by the procedure laid down in Article 20 of Regulation (EEC) No 1696/71. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1987. For the Council The President L. TOERNAES (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 32. (3) Opinion delivered on 18 September 1987 (not yet published in the Official Journal). (4) OJ No L 128, 19. 5. 1975, p. 1. (5) OJ No L 93, 30. 3. 1985, p. 1. ANNEX Aid granted to hop producers for the 1986 harvest Aid amount (ECU/ha) 1.2 // // // Group of varieties // Community of Twelve // // // Aromatic // 310 // Bitter // 390 // Others // 390 // //